Name: Council Regulation (Euratom, ECSC, EEC) No 187/81 of 20 January 1981 adjusting the salaries and pensions of officials and other servants of the European Communities and the weightings applying thereto
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 21 / 18 Official Journal of the European Communities 24. 1 . 81 COUNCIL REGULATION (Euratom, ECSC, EEC) No 187/81 of 20 January 1981 adjusting the salaries and pensions of officials and other servants of the Euro ­ pean Communities and the weightings applying thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, must be moderated by the application of general economic and social factors ; whereas account should be taken, in this respect, of the worsening of the general economic situation in the Community during the reference period, brought about particularly by the increased cost of energy ; whereas, however, considera ­ tion should be had in this situation for officials and other servants at the lowest end of the salary scale, whose purchasing power must be maintained ; Whereas, therefore, these officials and servants should be granted the increase proposed by the Commission, while other officials and servants should be granted an increase identical in terms of absolute value ; Whereas the proposal before the Council also concerns various allowances, the amount of accrued pension, the adjustment of weightings applying to the various places of employment and the weightings applying to the salaries of persons referred to in Article 2 of Regulation (EEC, Euratom, ECSC) No 160/80 (3) ; whereas these factors should be adjusted accordingly, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on privileges and immu ­ nities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the conditions of employment of other servants of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (*), as last amended by Regulation (EEC, Euratom, ECSC) No 161 /80 (2), and in particular Articles 63, 64, 65 and 82 of the Staff Regulations and Article 20 ( 1 ) and Article 64 of the conditions of employment, Having regard to the proposal from the Commission adjusting the salaries and pensions of officials and other servants of the European Communities, Whereas, by its Decision of 29 June 1976, as amended on 26 June 1978, the Council laid down the method of calculation for the periodical review of the level of salaries of officials and other servants of the Communities ; whereas, under the terms of that Deci ­ sion, the Council shall decide, on a proposal from the Commission, whether, in the context of the economic and social policy of the Communities, it is appropriate that remunerations should be adjusted ; whereas this decision is taken in the light of the following factors : cost-of-living trends, trend of the real income of national civil servants (specific indicator), civil service per capita emoluments in real terms, general economic and social factors, recruitment needs and structure of Community staff complements ; Whereas, on the basis of the 1980 report on the annual review of salaries, the Commission proposes an across-the-board increase of 3-3 % in the latter for offi ­ cials and servants employed in Belgium and Luxem ­ bourg, of which 3-1 % would cover the cost-of-living increase and 0-2 % the increase in purchasing power ; Whereas the account taken of the increase in the cost of living and the real income of national civil servants HAS ADOPTED THIS REGULATION : Article 1 1 . With effect from 1 July 1980, the salary scale appearing in Article 66 of the Staff Regulations of offi ­ cials of the European Communities shall be amended so as to give a net increase of Bfrs 1 030 in the basic monthly salary of all officials . 2. With effect from 1 July 1980, the salary scale appearing in Article 20 of the conditions of employ ­ ment of other servants of the European Communities shall be amended so as to give a net increase of Bfrs 1 030 in the basic monthly salary of all such employees. 3 . With effect from 1 July 1980, the salary scale appearing in Article 63 of the conditions of employ ­ ment of other servants' shall be amended so as to give a net increase of Bfrs 960 in the basic monthly salary of all such employees. (!) OJ No L 56, 4. 3 . 1968, p . 1 . 2) OJ No L 20, 26. 1 . 1980, p. 5 . (J) OJ No L 20, 26. 1 . 1980, p. 1 . 24. 1 . 81 Official Journal of the European Communities No L 21 /19 Article 2 Article 3 The salary scales resulting from the provisions of Article -ir^nd the other components of the Commis ­ sion proposal shall be the subject of a further Regula ­ tion. This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1981 . For the Council The President Ch. A van der KLAAUW